DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. U.S. Patent 4,318,115 (the ‘115 reference).
The reference discloses in Fig. 24 and related text an infrared photodetector as claimed.
Referring to claim 1, the ‘115 reference discloses an infrared (col. 5, lines 38-40, col .7, lines 23-25) photodetector (207, col. 7, lines 56-57) comprising: 
a p-type and highly doped (p+) silicon (col. 3, lines 55-56) substrate (p+ substrate 201, col. 7, lines 50-51); 
a metal structure (2080, col. 7, lines 60-65) disposed on the silicon substrate (201); 
a first electric contact (lower electric contact of conductor 209 (col. 7, lines 60-65)) to the silicon substrate (201); and 
a second electric contact (upper electric contact of conductor 209) to the metal structure (2080).
Referring to claim 7, the reference further discloses that the metal structure is aluminum (col. 7, lines 60-65). 

3.	Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. U.S. Patent Application Publication 2016/0005894 A1 (the ‘894 reference).
The reference discloses in Figs. 2A-2D and related text an infrared photodetector as claimed.
Referring to claim 1, the ‘894 reference discloses an infrared photodetector (200, paragraph(s) [0037], [0050]) comprising: 
a p-type and highly doped silicon substrate (206, para [50]); 
a metal structure (210 or 212) disposed on the silicon substrate (206); 
a first electric contact (gate 214, para [52]) to the silicon substrate (206); and 
a second electric contact (contact from 210 to wiring to voltage VD (para [52])) to the metal structure (210).
Referring to claim 8, the reference further discloses that the metal structure (210 or 212) comprises a gold layer disposed on a titanium layer (para [52]). 
Referring to claim 9, the reference further discloses that the metal structure (210 or 212) is disposed directly on the silicon substrate (206) (para [52] and see Figs. 2A and 2B) and that creates an ohmic contact (as known in the pertinent art) with the silicon substrate.

4.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohara et al. WO 2019/038823 A1 (citations are based on corresponding U.S. Patent 11,016,023).
Referring to claim 15, Mohara discloses a method of measuring an absorbance spectrum of a material (specimen 200), the method comprising: 
emitting infrared light on a plurality of infrared photodetectors (290, Fig. 1C, col. 5, lines 47-52) (col. 3, lines 34-51) such that the infrared light transmits through the material (290) before reaching the infrared photodetectors (290); 
measuring (by signal processing unit 400) an electrical signal (col. 5, lines 44+ : “Such a near-infrared light is photoelectrically converted by the photodetector 290”) of each of the infrared photodetectors (290) generated in response to absorption of the infrared light by the infrared photodetectors (col. 8, lines 2-13); and 
calculating the absorption spectrum of the material based on the electrical signals of the infrared photodetectors and responsivities of the infrared photodetectors (col. 4, lines 44-50), 
wherein, although not explicitly disclosed, the responsivity of each of the photodetectors is an electrical signal spectrum of the infrared photodetector divided by an infrared light spectrum that is received by the infrared detector and results into generating the electrical signal spectrum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-6 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. U.S. Patent Application Publication 2016/0005894 A1 (the ‘894 reference).
	Referring to claims 4-6, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (claim 4: “wherein the resistivity of the silicon substrate is equal or greater than 0.001 and equal or less than 0.1 Ω.cm”, claim 5: “…equal or greater than 0.005 and equal or less than 0.05 Ω.cm“, claim 6: “…equal or greater than 0.01 and equal or less than 0.02 Ω.cm“) will not support the patentability of subject matter encompassed by the prior art (the ‘894 reference discloses that the silicon substrate can be doped as desired (para [50]), which (doping), as known in the pertinent art, effects conductivity and resistivity of the silicon substrate) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05.

6.	Claims 11-14 are rejected under 35 U.S.C. §103 as being unpatentable over Yoshikawa et al. U.S. Patent 4,318,115 (the ‘115 reference) in view of Mohara et al. WO 2019038823 (citations are based on corresponding U.S. Patent 11,016,023).
	Referring to claims 11-14, the ‘115 reference discloses an infrared photodetector (207) as detailed above for claim 1, but does not discloses using the infrared photodetector in an infrared spectrometer.
	Mohara discloses in Fig. 1C and related text a spectrometer (spectroscopic) utilizing an infrared light source (100), a polarizer (132, col. 12, lines 24-25), optical elements (127, 130, 156, 170) (col. 15, lines 54-67), and a plurality of infrared photodetectors (290, col. 5, lines 47-52) to measure an absorbance spectrum of specimen 200 (col. 4, lines 44-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reference’s infrared photodetectors in an infrared spectrometer.  One would have been motivated to make such a utility in view of the teachings in Mohara to measure an absorbance spectrum of a specimen.
Thus, such a modification would have resulted in or further comprising:
in reference to claim 11, a power source (as a result of light impinges into the infrared photodetector 207) that is connected to the first and second electrical contacts (contact 214 and contact from 210 to wiring to voltage VD); 
an infrared light source (100, as taught by Mohara) that emits light on the metal structure (2080 (and on the infrared photodetector)); and 
a polarizer (132, as taught by Mohara) that polarizes light emitted from the light source; 
in reference to claim 12, optical elements (127, 130, 156, 170, as taught by Mohara) that focus the emitted light on the metal structure (2080 (and on the infrared photodetector));
in reference to claim 13, an infrared spectrometer comprising a plurality of the infrared photodetectors (207) as detailed above for claim 1, and an infrared light source (100, as taught by Mohara); and
in reference to claim 14, optical elements (127, 130, 156, 170, as taught by Mohara) that focus infrared light of the light source on the infrared photodetectors (207).

7.	Claims 11-14 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. U.S. Patent Application Publication 2016/0005894 A1 (the ‘894 reference) in view of Mohara et al. WO 2019038823 (citations are based on corresponding U.S. Patent 11,016,023).
	Referring to claims 11-14, the ‘894 reference discloses an infrared photodetector as detailed above for claim 1, but does not discloses using the infrared photodetector in an infrared spectrometer.
	Mohara discloses in Fig. 1C and related text a spectrometer (spectroscopic) utilizing an infrared light source (100), a polarizer (132, col. 12, lines 24-25), optical elements (127, 130, 156, 170) (col. 15, lines 54-67), and a plurality of infrared photodetectors (290, col. 5, lines 47-52) to measure an absorbance spectrum of specimen 200 (col. 4, lines 44-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reference’s infrared photodetectors in an infrared spectrometer.  One would have been motivated to make such a utility in view of the teachings in Mohara to measure an absorbance spectrum of a specimen.
Thus, such a modification would have resulted in or further comprising:
in reference to claim 11, a power source (VG, Fig. 2D) that is connected to the first and second electrical contacts (contact 214 and contact from 210 to wiring to voltage VD); 
an infrared light source (100, as taught by Mohara) that emits light on the metal structure (210 (and on the infrared photodetector)); and 
a polarizer (132, as taught by Mohara) that polarizes light emitted from the light source; 
in reference to claim 12, optical elements (127, 130, 156, 170, as taught by Mohara) that focus the emitted light on the metal structure (210 (and on the infrared photodetector));
in reference to claim 13, an infrared spectrometer comprising a plurality of the infrared photodetectors (200) as detailed above for claim 1, and an infrared light source (100, as taught by Mohara); and
in reference to claim 14, optical elements (127, 130, 156, 170, as taught by Mohara) that focus infrared light of the light source on the infrared photodetectors (200).

Allowable Subject Matter
8.	Claims 2, 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an infrared photodetector with all exclusive limitations as recited in claims 2, 3 and 10, which may be characterized (claim 2) in that the metal structure has an optical resonance in an infrared spectral region, and the doping density of the silicon substrate is high enough such that the resistivity of the silicon substrate changes due to free-carrier absorption in the silicon substrate, (claim 3) in that the crystal orientation of the silicon substrate is <100>, and (claim 10) in that the metal structure is a grating structure.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06-01-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818